Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation in this Registration Statement on Form S-1/A of our report dated July 8, 2013 with respect to the audited financial statements of Black Rock Petroleum Company for the period from April 24, 2013 (inception) throughApril 30, 2013. We also consent to the references to us under the heading “Experts” in such Registration Statement. MaloneBailey, LLP www.malone−bailey.com MaloneBailey, LLP Houston, Texas October 11, 2013
